

116 HRES 1162 IH: Expressing the sense of the House of Representatives that the Federal Government should drop all charges against Edward Snowden.
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1162IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Ms. Gabbard (for herself and Mr. Gaetz) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the Federal Government should drop all charges against Edward Snowden.Whereas, during a Senate hearing on March 12, 2013, James Clapper, then-Director of National Intelligence, was questioned by Senator Ron Wyden, and was asked whether the National Security Agency collect[ed] any type of data at all on millions, or hundreds of millions of Americans, to which Clapper replied No, sir, and added not wittingly, a response he later admitted was clearly erroneous;Whereas, in June 2013, Edward Snowden disclosed to a selective group of journalists National Security Agency documents exposing that bulk collection of Americans’ telephone records from telecommunications providers by the intelligence community was occurring;Whereas, on June 21, 2013, the Department of Justice unsealed charges against Edward Snowden for violating sections 793(d) and 798(a)(3) of the Espionage Act and theft of government property under section 641 of title 18, United States Code;Whereas, on January 23, 2014, the Privacy and Civil Liberties Oversight Board’s report on the National Security Agency’s telephone records program found no instance in which the program directly contributed to the discovery of a previously unknown terrorist plot or the disruption of a terrorist attack and that the program significantly threatened and violated the constitutional rights of the American people;Whereas, on May 7, 2015, the United States Court of Appeals for the Second Circuit ruled that section 215 of the Patriot Act did not authorize the bulk collection of telephone records and therefore such collection was unlawful;Whereas, on September 2, 2020, the United States Court of Appeals for the Ninth Circuit ruled the National Security Agency’s telephone records bulk collection program illegal and possibly unconstitutional under the Fourth Amendment;Whereas the United States Court of Appeals for the Ninth Circuit found the telephone records bulk collection program did not play a pivotal role in any terrorism investigations;Whereas those involved in the collection of Americans’ telephone records have yet to be held accountable for their illegal actions, further increasing the danger of continued government overreach and abuse of civil liberties; andWhereas the United States Government must protect whistleblowers who expose illegal and unconstitutional acts of abuse within our government: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the National Security Agency’s bulk collection telephone records program was illegal and unconstitutional;(2)Edward Snowden’s disclosure of this program to journalists was in the public interest; and(3)the Federal Government should drop all charges against Edward Snowden.